IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00171-CR

JUAN RODRIGUEZ GUAJARDO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2014-1196-C2


                         MEMORANDUM OPINION

      Juan Rodriguez Guajardo was convicted of continuous sexual abuse of a young

child (Count I) and indecency with a child by contact (Count II). The jury assessed

Guajardo’s punishment at life imprisonment for Count I and twenty years’ imprisonment

for Count II. The sentences were ordered to run concurrently. This is the appeal of his

continuous-sexual-abuse-of-a-young-child (Count I) conviction.

      In his sole issue, Guajardo contends that the continuous-sexual-abuse statute—

Texas Penal Code section 21.02—is facially unconstitutional. Guajardo acknowledges
that he is raising a facial challenge to the constitutionality of a statute for the first time on

appeal and that, under existing law, this is not permitted.1 The State agrees.

           Guajardo is correct in his assessment of the current state of the law in Texas. The

Court of Criminal Appeals has held that a defendant may not raise for the first time on

appeal a facial challenge to the constitutionality of a statute. Karenev v. State, 281 S.W.3d
428, 434 (Tex. Crim. App. 2009). Further, preservation of error is a systemic requirement

on appeal, and if an issue has not been preserved for review on appeal, as in this case, we

should not address the merits of the issue. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim.

App. 2009).

           Guajardo’s facial challenge to the constitutionality of the continuous-sexual-abuse

statute is not preserved for our review. Accordingly, we overrule Guajardo’s sole issue

and affirm the trial court’s judgment as to Count I.2




                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed February 19, 2020
Do not publish
[CRPM]



1   Guajardo raises the issue to preserve his complaint for potential review by the Court of Criminal Appeals.

2See, e.g., Pruitt v. State, No. 10-15-00033-CR, 2016 WL 555957, at *1 (Tex. App.—Waco Feb. 11, 2016, pet.
ref’d) (mem. op., not designated for publication).

Guajardo v. State                                                                                      Page 2